Exhibit 10.36

 

SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS

 

1. Requisition Number

 

 

 

 

Offeror To Complete Blocks 12, 17, 23, 24 & 30

 

SEE SCHEDULE

 

 

2. Contract No.

 

3.

Award/Effective

 

4.   Order

 

5.  Solicitation Number

 

6. Solicitation Issue Date

W56HZV-06-C-0203

 

 

Date:

 

Number

 

 

 

 

 

 

 

 

 

 

 

 

 

7.   For Solicitation

 

A.

Name

 

 

 

B. Telephone Number

 

8. Offer Due Date/Local

Information Call

[g81144ki01i001.jpg]

 

REBECCA TABOR

 

 

 

(No Collect Calls) 

 

Time

 

 

 

 

 

 

(586)753-2294

 

 

9. Issued By

 

Code     W56HZV

 

10. This Acquisition Is

11.

Delivery For

 

12. Discount

 

 

 

 

 

 

FOB

 

Terms

 

TACOM WARREN

 

ý Unrestricted

 

Destination

 

 

 

AMSTA-AO-ABGD

 

o  Set Aside: %

 

Unless Block Is

 

 

 

WARREN, MICHIGAN 48397-5000

 

For

 

Marked

 

 

 

 

 

 

 

 

 

 

 

HTTP://CONTRACTING.TACOM.ARMY.MIL

 

o  Small Business

 

o See Schedule

 

 

 

 

 

o  Hubzone Small

 

 

 

 

 

 

 

Business

 

ý 13a. This Contract Is A Rated

 

 

 

o  8(A)

 

Order

e-mail: TABORR@TACOM.ARMY.MIL

 

 

 

Under DPAS (15 CFR 700)

 

 

NAICS: 336992

 

 

 

 

Size Standard:

 

13b. Rating:

 

 

 

 

 

DXA4

 

 

 

 

14.   Method Of Solicitation

 

 

 

 

o RFQ

o IFB

o RFP

 

 

 

 

 

15. Deliver To

 

Code

 

16.

Administered By

 

 

 

Code

S1103A

SEE SCHEDULE

 

 

 

 

DCMA ATLANTA

 

 

 

 

 

 

 

 

 

2300 LAKE PARK DRIVE,

 

 

 

 

 

 

 

 

 

SUITE 300

 

 

 

 

 

 

 

 

 

SMYRNA, GA 30080

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.

 

 

 

 

 

 

 

 

 

17a. Contractor/Offeror

Code 1EFH8

Facility

18a.

Payment Will Be Made By

 

 

 

Code

HQ0338

 

 

 

 

 

 

 

 

 

 

FORCE PROTECTION INDUSTRIES, INC.

 

 

DFAS COLUMBUS CENTER

 

 

9801 HIGHWAY 78

 

 

SOUTH ENTITLEMENT OPERATIONS

 

 

LADSON, SC 29456-3802

 

 

PO BOX 182264

 

 

 

 

 

COLUMBUS, OHIO 43218-2264

 

 

 

Telephone No. (843)740-7015

 

 

 

 

 

 

 

 

 

o 17b Check If Remittance Is Different And Put Such

18b.

Submit Invoices To Address Shown In Block 18a Unless

Address In Offer

Block Below Is Checked

 

 

 

 

 

 

o See Addendum

 

 

 

 

 

 

 

 

 

 

23.

 

 

19.

 

20.

 

21.

 

22.

 

Unit

 

24.

Item No.

 

Schedule Of Supplies/Services

 

Quantity

 

Unit

 

Price

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Use Reverse and/or Attach Additional Sheets As

 

 

 

 

 

 

 

 

 

 

Necessary)

 

 

 

 

 

 

 

 

 

25. Accounting And Appropriation Data

 

26. Total Award Amount (For Govt.

 ACRN: AA 21 62020000066D8030P1351972572 S20113 W56HZV

 

Use Only)

 

 

$4,999,895.75

 

o

27a. Solicitation Incorporates By Reference FAR 52.212-1,52.212-4, FAR 52.212-3
And 52.212-5 Are

 

o

o Are Not

 

  Attached. Addenda

 

 

Attached.

 

 

 

 

 

ý

27b. Contract/Purchase Order Incorporates By Reference FAR 52.212-4, FAR
52.212-5 Is Attached.

 

ý

o Are Not

 

   Addenda

 

 

Attached.

 

 

 

 

 

--------------------------------------------------------------------------------


 

ý   28. Contractor Is Required To Sign This Document And Return 2 Copies to

 

29. o Award Of Contract:

Issuing Office.  Contractor Agrees To Furnish And Deliver All Items Set Forth Or

 

REF.

Offer Dated

Otherwise Identified Above And On Any Additional Sheets Subject To The Terms

 

Your Offer On Solicitation (Block 5),

And Conditions Specified Herein.

 

Including Any Additions Or Changes

 

 

Which Are Set Forth Herein, Is Accepted

 

 

As To Items:

 

 

 

30a. Signature Of Offeror/Contractor

 

31a. United States Of America (Signature Of Contracting

/s/ Ted M. McQuinn

 

Officer)

 

 

 

30b. Name And Title Of Signer (Type Or Print)

30c. Date

 

31b. Name Of Contracting Officer

31c. Date Signed

 

Signed

 

(Type Or Print)

 

 

 

 

VICTOR J. VAUGHN

 

 

 

 

VAUGHNV@TACOM.ARMY.MIL (586)574-8283

 

 

 

 

 

Authorized For Local Reproduction

 

Standard Form 1449 (Rev. 4/2002)

Previous Edition Is Not Usable

 

Prescribed By GSA-FAR (48 CFR) 53.212

 

--------------------------------------------------------------------------------


 

19.

 

20.

 

21.

 

22.

 

23.

 

24.

Item No.

 

Schedule Of Supplies/Services

 

Quantity

 

Unit

 

Unit Price

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32a. Quantity In Column 21 Has Been

 

 

 

 

 

o Received    o Inspected    o Accepted, And Conforms To The

 

 

Contract, Except As Noted:

 

 

 

 

 

32b. Signature Of Authorized Government.

32c. Date

 

32d. Printed Name and Title of Authorized Government

Representative

 

Representative

 

 

 

32e. Mailing Address of Authorized Government Representative

 

32f. Telephone Number of Authorized Government

 

 

Representative

 

 

 

 

 

32g. E-Mail of Authorized Government Representative

 

 

 

33. Ship Number

34.Voucher Number

35. Amount Verified

 

36. Payment

37. Check Number

 

 

Correct For

 

 

 

 

 

 

 

Partial

Final

 

 

o Complete

o

 

 

 

 

Partial

Final

 

38. S/R Account

39. S/R Voucher

40. Paid By

 

 

 

 

Number

Number

 

 

 

 

 

 

 

 

 

 

 

41a. I Certify This Account Is Correct And Proper For Payment

 

42a. Received By (Print)

41b. Signature And Title Of Certifying Officer

41c. Date

 

42a. Received At (Location)

 

 

 

 

 

 

 

42c. Date Rec’d (YY/MM/DD)

42d. Total Containers

 

 

 

 

 

 

 

 

Standard Form 1449 (Rev. 4/2002) Back

 

--------------------------------------------------------------------------------


 

 

 

Reference No. of Document Being Continued

 

CONTINUATION SHEET

 

 

 

PIIN/SIIN  W56HZV-06-C-0203

 

 

MOD/AMD

 

 

Name of Offeror or Contractor:    FORCE PROTECTION INDUSTRIES,  INC.

 

SUPPLEMENTAL INFORMATION

 

 

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

 

1

52.204-4850

 

ACCEPTANCE APPENDIX

 

DEC/2005

 

 

(TACOM)

 

 

 

 

 

(a)           Contract Number W56HZV-06-C-0203 is awarded to Force Protection
Industries, Inc.  The Government accepts your proposal dated 09 February 2006,
signed by Susan Harp, Senior Contract Administrator of your company.

 

(b)           The contractor, in its proposal, provided data for various
solicitation causes, and that data has been added in this contract:

 

(c)           Any attachments not included with this document will be provided
by TACOM-Warren directly to the administrative contracting officer (ACO) via
e-mail.  Within one week of this award, any office not able to obtain these
attachments from TACOM’s website (https://contracting.tacom.army.mil/) and still
requiring a copy, can it request it by sending an e-mail message to the buyer
listed on the front page of this contract.

 

[End of Clause]

 

 

2

52.204-4016

 

TACOM-WARREN ELECTRONIC CONTRACTING

 

JUN/2005

 

 

(TACOM)

 

 

 

 

 

(a)           All TACOM solicitations and awards are distributed on the TACOM
Warren Business Opportunities web page
(http://contracting.tacom.army.mil/opportunity.htm) and are no longer available
in hard copy.  The TDPs and other documents, when available electronically, will
be an attachment or linked to the solicitation package on the web.

 

(b)           You may need to use special software to view documents that we
post on the home page.  This viewing software is freeware, available for
download at no cost from commercial web sites like Microsoft and Adobe.  In
cases where such software is required, we provide a link from our page to the
commercial site where the software is available.  Once you arrive at the
software developer’s site, follow their instructions to download the free
viewer.  You then can return to the TACOM home page.

 

(c)           Unless otherwise authorized in this solicitation, you are required
to submit your offer, bid, or quote electronically.  Please go to the following
webpage for detailed information about submitting your offer electronically:
http://contracting.tacom.army.mil/ebidnotice.htm

 

Note Regarding Datafax:

 

(1)           When using a datafax to transmit an offer, the datafax file cannot
exceed 3.5 megabytes.  Clearly state Quote, Offer, or Bid on your fax cover
page or on the subject line of the e-mail. Use only one of the terms Quotation,
Offer, or Bid depending on the solicitation type.  Include your company name and
annotate the proper internal TACOM address for proper internal routing.  The
Internal TACOM addresses are:

 

--------------------------------------------------------------------------------


 

(i)            RFQ:  The contract specialist e-mail address.  This information
can be found on the front of the cover sheet or the DD Form 1155.

 

(ii)           RFP and Sealed Bidding:  The Internal TACOM Address is
offers@tacom.army.mil

 

(2)           Authentication for datafax submission is verified by the offeror
returned address.

 

(3)           Send datafax to the e-mail address mentioned above, based on the
type of solicitation.  For RFQs, fax to the buyers fax number as listed in the
solicitation.  For RFPs and Sealed Biddings, fax to the TACOM Network Fax Server
at fax number 1-586-574-5527.

 

(4)           Additional information for Datafax Offers: Submission of Quote,
Bid, or Offer may be sent via fax using a personal computer or a standalone fax
machine. If either of these two methods of transmission is used, it must be sent
to the TACOM Network Fax Server at fax number 1-586-574-5527. If a standalone
fax machine is used, the possibility exists that a confirmation of receipt will
not be received.

 

(d)           Any award issued as a result of this solicitation will be
distributed electronically. Awards posted on the TACOM Warren Business
Opportunities web page represent complete OFFICIAL copies of contract awards and
will include the awarded unit price. This is the notice required by Executive
Order 12600 (June 23, 1987) of our intention to release unit prices in response
to any request under the Freedom of Information Act (FOIA), 5 USC 552. Unit
price is defined as the contract price per unit or item purchased as it appears
in Section B of the contract and is NOT referring to nor does it include Cost or
Pricing data/information. If you object to such release, and you intend on
submitting an offer, notify the PCO in writing prior to the closing date
identified in this solicitation and include the rationale for your objection
consistent with the provisions of FOIA. A release determination will be made
based on rationale given.

 

(e)           If you have questions or need help in using the Acquisition Center
Home Page, call our Electronic Contracting Help Desk at (586) 574-7059, or send
an email message to: acqcenweb@tacom. army.mil. If you have questions about the
content of any specific item posted on our home page, please call the buyer or
point of contact listed for the item. For technical assistance in doing business
with the Government, and doing business electronically, please visit the
Procurement Technical Assistance Center Website at
http://www.sellingtothegovernment.net/index.asp to find a location near you.

 

[End of Provision]

 

 

3

52.214-4003

 

ALL OR NONE

 

MAR/1998

 

 

(TACOM)

 

 

 

 

 

Offers in response to this solicitation must be submitted for the total quantity
of the items identified in the solicitation.

 

(1)   ONLY ONE AWARD WILL BE MADE AS A RESULT OF THIS SOLICITATION.

 

(2)   OFFERS SUBMITTED FOR LESS THAN THE TOTAL QUANTITIES OF ALL THE ITEMS IN
THIS SOLICITATION ARE INELIGIBLE FOR AWARD.

 

[End of Clause]

 

 

4

52.217-4911

 

NOTICE OF URGENT REQUIREMENT

 

NOV/2001

 

 

(TACOM)

 

 

 

 

 

--------------------------------------------------------------------------------


 

TACOM considers this requirement to be urgent. Timely performance and delivery
are essential. Deliveries ahead of schedule are encouraged whenever they can be
offered without additional cost to the Government. The Contractor is requested
to immediately contact the buyer or contracting officer identified on the cover
page of this document to notify them of any pending or potential problems and/or
suggestions for contract streamlining that would enable faster deliveries.

 

[End of Provision]

 

--------------------------------------------------------------------------------


 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1001

 

NSN: 9999-99-999-9999
SECURITY CLASS:   Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1001AA

 

PRODUCTION QUANTITY

 

1

 

LO

 

$

4,827,555.120

 

$

4,827,555.12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:    BUFFALO ASL

 

 

 

 

 

 

 

 

 

 

 

PRON:    EH61W062EH      PRON AMD: 01 ACRN: AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:    13519700000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE DELIVERY OF THE ASL SPARE PARTS (SEE ATTACHMENT 001) TO CHARLESTON AFB SHALL
BE AS FOLLOWS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50% -  30 DARO

 

 

 

 

 

 

 

 

 

 

 

70% -  60 DARO

 

 

 

 

 

 

 

 

 

 

 

80% -  90 DARO

 

 

 

 

 

 

 

 

 

 

 

90% - 180 DARO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marketing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:   Origin

ACCEPTANCE: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC

SUPPL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REL
CD

 

MILSTRIP

 

ADDR

 

SIG
CD

 

MARK
FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV63575062

 

Y00000

 

M

 

FB4418

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

25-AUG-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:    Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:   PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MARK

FB4418 437 LOGISTICS READ SQD

 

 

 

 

 

 

 

 

 

 

 

FOR:

CM PHN 843 963 4791

 

 

 

 

 

 

 

 

 

 

 

 

BLDG 610 307 NORTH GRAVES AVE

 

 

 

 

 

 

 

 

 

 

 

 

CHARLESTON AFB SC 29404-4905

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1002

 

PRODUCTION QUANTITY

 

1

 

EA

 

$

156,073.47000

 

$

156,073

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:   20’ ISO CONTAINERS

 

 

 

 

 

 

 

 

 

 

 

PRON:   EH61W062EH          PRON AMD: 01          ACRN: AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:    13519700000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marketing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

INSPECTION:   Origin           ACCEPTANCE: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

DOC

SUPPL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REL
CD

 

MILSTRIP

 

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV63575062

 

Y00000

 

M

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

 

 

 

 

 

 

 

 

 

 

 

 

001

 

1

25-AUG-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:    Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:   PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1003

 

NSN: 9999-99-999-9999
SECURITY CLASS: Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1003AA

 

PRODUCTION QUANTITY

 

1

 

EA

 

 

16,267.16000

 

 

16,267.16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:    TRANSPORTATION

 

 

 

 

 

 

 

 

 

 

 

PRON:    EH61W062EH              PRON AMD: 01              ACRN: AA

 

 

 

 

 

 

 

 

 

 

 

AMS CD:    13519700000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marketing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:   Origin           ACCEPTANCE: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOC

SUPPL

 

 

 

 

 

 

 

 

 

 

 

REL CD

 

MILSTRIP

 

ADDR

 

SIG CD

 

MARK FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV63575062

 

Y00000

 

M

 

FFBFB

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

001

 

1

 

25-AUG-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:    Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:   PARCEL POST ADDRESS

 

 

 

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNER (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

DELIVERIES OR PERFORMANCE

 

 

 

Regulatory Cite

 

Title

 

Date

1

 

52.247-34

 

F.O.B. DESTINATION

 

NOV/1991

2

 

52.247-48

 

F.O.B. DESTINATION—EVIDENCE OF SHIPMENT (DEVIATION)

 

FEB/1999

 

--------------------------------------------------------------------------------


 

CONTRACT ADMINISTRATION DATA

 

LINE
ITEM

 

PRON/
AMS CD/
MIPR

 

ACRN

 

OBLG
STAT

 

ACCOUNTING CLASSIFICATION

 

 

 

JOB
ORDER
NUMBER

 

ACCOUNTING
STATION

 

OBLIGATED
AMOUNT

 

1001AA

 

EH61W062EH

 

AA

 

2

 

21

 

62020000066D8030P1351972572

 

S20113

 

6LUREF

 

W56HZV

 

$

4,827,555.12

 

 

 

53202881128

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A16P5128911C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1002AA

 

EH61W062EH

 

AA

 

2

 

21

 

62020000066D8030P1351972572

 

S20113

 

6LUREF

 

W56HZV

 

$

156,073.47

 

 

 

53202881128

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A16P5128911C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1003AA

 

EH61W062EH

 

AA

 

2

 

21

 

62020000066D8030P1351972572

 

S20113

 

6LUREF

 

W56HZV

 

$

16,267.16

 

 

 

53202881128

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A16P51281C2T

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

4,999,895.75

 

 

SERVICE
NAME

 

TOTAL BY
ACRN

 

ACCOUNTING CLASSIFICATION

 

 

 

ACCOUNTING
STATION

 

OBLIGATED
AMOUNT

 

Army

 

AA

 

21

 

62020000066D8030P1351972572

 

S20113

 

W56HZV

 

$

4,999,895.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

4,999,895.75

 

 

 

 

Regulatory Cite

 

Title

 

Date

1

 

252.204-7006

 

BILLING INSTRUCTIONS

 

OCT/2005

 

When submitting a request for payment, the Contractor shall –

 

(a)          Identify the contract line item(s) on the payment request that
reasonably reflect contract work performance;

 

(b)         Separately identify a payment amount for each contract line item
included in the payment request.

 

[End of clause]

 

2

 

52.204-4011

 

PAYMENT INSTRUCTIONS FOR THE DEFENSE FINANCE

 

OCT/2005

 

 

(TACOM)

 

AND ACCOUNTING SERVICE (DFAS)

 

 

 

In accordance with DFARS PGI 204.7108, the contract shall be paid in accordance
with DFARS PGI 204.7108(d)(5), line item specific by cancellation date.

 

[End of clause]

 

--------------------------------------------------------------------------------


 

SPECIAL CONTRACT REQUIREMENTS

 

 

 

Requlatorv Cite

 

Title

 

Date

1

 

252.204-7000

 

DISCLOSURE OF INFORMATION

 

DEC/1991

2

 

252.225-7013

 

DUTY-FREE ENTRY

 

JUN/2005

3

 

52.204-4005

 

REQUIRED USE OF ELECTRONIC CONTRACTING

 

SEP/2004

 

 (a) All contract awards, modifications and delivery orders issued by TACOM will
be issued electronically. The contractor has the option to receive these actions
either via the WorldWide Web (WWW) or Electronic Data Interchange (EDI). Many
provisions/clauses that appear “by reference”, meaning only clause titles and
regulation site are listed; their full texts can be found at the website
http://farsite.hill.af.mil/

 

(b) In order to be eligible to receive an award under this solicitation, the
successful offeror must be registered with the Department of Defense (DOD)
Central Contractor Registration (CCR). The CCR registration process may be done
electronically at the World Wide Web (WWW) site: http://www.ccr.gov/ . (In order
to be registered to use EDI, you must use the long form for registration.
Certification information, including information on the EDI 838 TPP, must be
furnished to the Contracting Officer within 60 calendar days after contract
award to complete networking requirements within the Government.)

 

(c) Worldwide Web Distribution. The contractor will receive an electronic Notice
of the Award, Modification, or Delivery Order via e-mail. If you choose the WWW
option, you must download the file from the appropriate TACOM webpage:

 

Warren: http://contracting.tacom.army.mil/awd.htm

Rock Island: httpls://ais.ria.army.mil/AAIS/AWDINFO/index.htm

Picatinny: http://procnet.pica.army.mil/dbi/DynCBD/award.cfm

Red River Army Depot:
http://www.redriver.army.mil/contractingframes/RecentAwards.DPD.cfm

Anniston Army Depot: http://www.anadprocnet.army.mil/

 

(d) Electronic Data Interchange. If you choose to receive contract awards,
modifications and delivery orders through EDI, they will be delivered
electronically via the Federal Acquisition Network (FACNET). Federal Standard
Version 3050 of Standard X12 from the American National Standards Institute
(ANSI) will be used as the format for these electronic transactions.

 

(1) You must complete the EDI 838 Trading Partner Profile, and must agree (i) to
subcontract with a DoD certified VAN or Value Added Service (VAS) provider, or
(ii) to become DoD certified as a Value Added Network (VAN). The EDI 838
Training Partner Profile is contained in the basic CCR registration form and
includes portions of the registration form which are titled “Optional”.

 

(2) You must select a VAN from the official DoD approved list. DoD Certified
VANs are listed at http://www.acq.osd.mil/dpap/ebiz/VANs.htm. If your VAN is
later removed from the official list, or if you voluntarily drop your initially
selected VAN, then you must switch to a VAN that remains on the official DoD
approved list. You must maintain an active account on a DoD approved VAN for the
entire duration of the contract, beginning no later than the 60th day after
award.

 

(e) Unless otherwise specified elsewhere in the contract, all data items you are
required to provide under this contract must be submitted electronically. Please
go to the following webpage for detailed information about submitting your offer
electronically: http://contracting.tacom.army.mil/ebidnotice.htm

 

(f) Additional information can be obtained by sending a message to:
acqcenweb@tacom.army.mil or by calling (586) 574-7059.

 

[End of Clause.]

 

--------------------------------------------------------------------------------


 

CONTRACT CLAUSES

 

 

 

Requlatorv Cite

 

Title

 

Date

1

 

52.223-3

 

HAZARDOUS MATERIAL IDENTIFICATION AND MATERIAL SAFETY DATA

 

JAN/1997

2

 

52.229-4

 

FEDERAL, STATE, AND LOCAL TAXES (NONCOMPETITIVE CONTRACT)

 

APR/2003

3

 

52.232-33

 

PAYMENT BY ELECTRONIC FUNDS TRANSFER—CENTRAL CONTRACTOR REGISTRATION

 

OCT/2003

4

 

52.233-4

 

APPLICABLE LAW FOR BREACH OF CONTRACT CLAIM

 

OCT/2004

5

 

52.247-58

 

LOADING, BLOCKING, AND BRACING OF FREIGHT CAR SHIPMENTS

 

APR/1984

6

 

52.253-1

 

COMPUTER GENERATED FORMS

 

JAN/1991

7

 

252.209-7004

 

SUBCONTRACTING WITH FIRMS THAT ARE OWNED OR CONTROLLED BY THE GOVERNMENT OF A
TERRORIST COUNTRY per DoD interim rule, Federal Register 27 Mar 98

 

MAR/1998

8

 

252.211-7005

 

SUBSTITUTIONS FOR MILITARY OR FEDERAL SPECIFICATIONS AND STANDARDS

 

NOV/2005

9

 

252.225-7013

 

DUTY-FREE ENTRY

 

JAN/2005

10

 

52.212-5

 

CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR EXECUTIVE
ORDERS—COMMERCIAL ITEMS

 

JAN/2006

 

(a)  The contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:

 

(1)  52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553)

 

(2)  52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004) (Pub. L.
108-77, 108-78)

 

(b)  The Contractor shall comply with the FAR clauses in this paragraph (b) that
the contracting officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items:

 

[Contracting Officer shall check as appropriate]

 

ý (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Jul
1995), with Alternate I (Oct 1995) (41 U.S.C. 253g and 10 U.S.C. 2402).

 

o (2) 52.219-3, Notice of Total HUBZone Set-Aside (Jan 1999) (15 U.S.C. 657a).

 

o (3) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business
Concerns (Jul 2005) (if the offeror elects to waive the preference, it shall so
indicate in its offer) (15 U.S.C. 657a).

 

(4)  [Reserved]

 

 (5)

 

o (i) 52.219-6, Notice of Total Small Business Aside (June 2003) (15 U.S.C.
644).

 

o (ii) Alternate I (Oct 1995) of 52.219-6.

 

--------------------------------------------------------------------------------


 

o (iii) Alternate II (Mar 2004) of 52.219-6.

 

 (6)

 

o (i) 52.219-7, Notice of Partial Small Business Set-Aside (June 2003) (15
U.S.C. 644).

 

o (ii) Alternate I (Oct 1995) of 52.219-7.

 

o (iii) Alternate II (Mar 2004) of 52.219-7.

 

ý (7) 52.219-8, Utilization of Small Business Concerns (May 2004) (15 U.S.C.
637(d) (2) and (3)).

 

(8)

 

ý (i) 52.219-9, Small Business Subcontracting Plan (Jul 2005) (15 U.S.C. 637
(d)(4)).

 

o (ii) Alternate I (Oct 2001) of 52.219-9.

 

o (iii) Alternate II (Oct 2001) of 52.219-9.

 

o (9) 52..219-14, Limitations on Subcontracting (Dec 1996) (15 U.S.C. 637(a)
(14)).

 

(10)

 

ý (i) 52.219-23, Notice of Price Evaluation Adjustment for Small Disadvantaged
Business Concerns (Sep 2005) (10 U.S.C. 2323) (if the offeror elects to waive
the adjustment, it shall so indicate in its offer).

 

o (ii) Alternate I (June 2003) of 52.219-23.

 

ý (11) 52.219-25, Small Disadvantaged Business Participation
Program-Disadvantaged Status and Reporting (Oct 1999)(Pub. L. 103-355,
section 7102, and 10 U.S.C. 2323).

 

ý (12) 52.219-26, Small Disadvantaged Business Participation Program-Incentive
Subcontracting (Oct 2000) (Pub. L. 103-355, section 7102, and 10 U.S.C. 2323).

 

ý (13) 52.219-27, Notice of Total Service-Disabled Veteran-Owned Small Business
Set-Aside (May 2004).

 

ý (14) 52.222-3, Convict Labor (June 2003) (E.O. 11755).

 

ý (15) 52.222-19, Child Labor-Cooperation with Authorities and Remedies (Jan
2006) (E.O. 13126).

 

ý (16) 52.222-21, Prohibition of Segregated Facilities (Feb 1999).

 

ý (17) 52.222-26, Equal Opportunity (Apr 2002) (E.O. 11246).

 

ý (18) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Dec 2001) (38 U.S.C. 4212).

 

ý (19) 52.222-36, Affirmative Action for Workers with Disabilities (Jun 1998)
(29 U.S.C. 793).

 

--------------------------------------------------------------------------------


 

o (20) 52.222-37, Employment Reports on Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Dec 2001) (38 U.S.C. 4212).

 

o (21) 52.222-39, Notification of Employee Rights Concerning Payment of Union
Dues or Fees (Dec 2004) (E.O. 13201).

 

(22)

 

o (i) 52.223-9, Estimate of Percentage of Recovered Material Content for
EPA-Designated Products (Aug 2000) (42 U.S.C. 6962(c) (3) (A) (ii)).

 

o (ii) Alternate I (Aug 2000) of 52.223-9 (42 U.S.C. 6962(i) (2) (C)).

 

o (23) 52.225-1, Buy American Act—Supplies (June 2003) (41 U.S.C. l0a-l0d).

 

(24)

 

o (i) 52.225-3, Buy American Act—Free Trade Agreements — Israeli Trade Act (Jan
2006) (41 U.S.C. l0a-l0d, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, Pub. L.
108-77, 108-78, 108-286).

 

o (ii) Alternate I (Jan 2004) of 52.225-3.

 

o (iii) Alternate II (Jan 2004) of 52.225-3.

 

ý (25) 52.225-5, Trade Agreements (Jan 2006)(19 U.S.C. 2501, et seq., 19 U.S.C.
3301 note).

 

ý (26) 52.225-13, Restrictions on Certain Foreign Purchases (Mar 2005) (E.o.s,
proclamations, and statutes administered by the Office of Foreign Assets Control
of the Department of the Treasury).

 

o (27) 52.225-15, Sanctioned European Union Country End Products (Feb 2000)(E.O.
12849).

 

o (28) 52.225-16, Sanctioned European Union Country Services (Feb 2000)(E.O.
12849).

 

o (29) 52.232-29, Terms for Financing of Purchases of Commercial Items (Feb
2002)(41 U.S.C. 255(f), 10 U.S.C. 2307(f)).

 

o (30) 52.232-30, Installment Payments for Commercial Items (Oct 1995) (41
U.S.C. 255(f), 10 U.S.C. 2307(f)).

 

ý (31) 52.232-33, Payment by Electronic Funds Transfer-Central Contractor
Registration (Oct. 2003)(31 U.S.C. 3332).

 

ý (32) 52.232-34, Payment by Electronic Funds Transfer-Other Than Central
Contractor Registration (May 1999)(31 U.S.C. 3332)

 

o (33) 52.232-36, Payment by Third Party (May 1999) (31 U.S.C. 3332).

 

o (34) 52.239-1, Privacy or Security Safeguards (Aug 1996)(5 U.S.C. 552a).

 

(35)

 

o (i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(Apr 2003)(46 U.S.C. 1241 and 10 U.S.C.2631).

 

o (ii) Alternate I (Apr 2003) of 52.247-64.

 

--------------------------------------------------------------------------------


 

(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or executive orders applicable to acquisitions of commercial items:

 

[Contracting Officer check as appropriate.]

 

o (1) 52.222-41, Service Contract Act of 1965, as Amended (Jul 2005)(41 U.S.C.
351, et seq.).

 

o (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 1989)(29
U.S.C. 206 and 41 U.S.C. 351, et seq.).

 

o (3) 52.222-43, Fair Labor Standards Act and Service Contract Act — Price
Adjustment (Multiple Year and Option Contracts) (May 1989)(29 U.S.C.206 and 41
U.S.C. 351, et seq.).

 

o (4) 52.222-44, Fair Labor Standards Act and Service Contract Act — Price
Adjustment (Feb 2002)(29 U.S.C. 206 and 41 U.S.C. 351, et seq.).

 

o (5) 52.222-47, SCA Minimum Wages and Fringe Benefits Applicable to Successor
Contract Pursuant to Predecessor Contractor Collective Bargaining Agreements
(CBA) (May 1989)(41 U.S.C. 351, et seq.).

 

(d) Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records — Negotiation.

 

(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractors directly pertinent records involving transactions
related to this contract.

 

(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract shall be made available until
such appeals, litigation, or claims are finally resolved.

 

(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.

 

(e)

 

(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b),
(c) and (d) of this clause, the Contractor is not required to flow down any FAR
clause, other than those in paragraphs (i) through (vii) of this paragraph in a
subcontract for commercial items. Unless otherwise indicated below, the extent
of the flow down shall be as required by the clause—

 

(i) 52.219-8, Utilization of Small Business Concerns (May 2004)(15 U.S.C. 637(d)
(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $500,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.

 

--------------------------------------------------------------------------------


 

(ii) 52.222-26, Equal Opportunity (Apr 2002) (E.O. 11246).

 

(iii) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Dec 2001)(38 U.S.C. 4212).

 

(iv) 52.222-36, Affirmative Action for Workers with Disabilities (June 1998)(29
U.S.C. 793).

 

(v) 52.222-39, Notification of Employee rights Concerning Payment of Union Dues
or Fees (Dec 2004) (E.G. 13201).

 

(vi) 52.222-41, Service Contract Act of 1965, as Amended (Jul 2005), flow down
required for all subcontracts subject to the Service Contract Act of 1965 (41
U.S.C. 351, et seq.)

 

(vii) 52.247-64, Preference for Privately-Owned U.S. Flag Commercial Vessels
(Apr 2003)(46 U.S.C. Appx 1241 and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.

 

(2} While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

 

[End of Clause]

 

11

 

252.211-7003

 

ITEM IDENTIFICATION AND VALUATION

 

JUN/2005

 

[Note: The following clause requires unique item identification marking, or a
DoD recognized unique identification equivalent, for items listed in paragraphs
(c)(1)(ii) of the clause. Unique item identification marking is also required
for all items delivered under the contract for which the government’s
acquisition cost (as defined under ‘Definitions’ below) is $5,000 or more.
Unique item identification marking is required for embedded subassemblies,
components, and parts if listed in paragraph (c)(1)(ii) will read “TBD” fro “to
be determined.” If these items are identified by the government before the time
proposals are due, an amendment to the solicitation will be issued which
identifies them. If not, award will be made on the basis of them not being
identified, however the contract may be later modified to include such
identification marking. This clause also requires the contractor to report the
government’s acquisition cost for each item delivered under the contract.
Information concerning these requirements is available at
http://www.acq.osd.mil/uid]

 

(a)          Definitions. As used in this clause—

 

“Automatic identification device means a device, such as a reader or
interrogator, used to retrieve data encoded on machine-readable media.

 

Concatenated unique item identifier means

 

(1)          For items that are serialized within the enterprise identifier, the
linking together of the unique identifier data elements in order of the issuing
agency code, enterprise identifier, and unique serial number within the
enterprise identifier; or

 

(2)          For items that are serialized within the original part, lot, or
batch number, the linking together of the unique identifier data elements in
order of the issuing agency code; enterprise identifier; original part, lot, or
batch number; and serial number within the original part, lot, or batch number.

 

--------------------------------------------------------------------------------


 

Data qualifier means a specified character (or string of characters that
immediately precedes a data field that defines the general category or intended
use of the data that follows.

 

DoD recognized unique identification equivalent means a unique identification
method that is in commercial use and has been recognized by DoD. All DoD
recognized unique identification equivalents are listed at
http://www.acq.osd.mil/dpap/UID/equivalents.html.

 

DoD unique item identification means a system of raking items delivered to DoD
with unique item identifiers that have machine-readable data elements to
distinguish an item from all other like and unlike items. For items that are
serialized within the enterprise identifier, the unique item identifier shall
include the data elements of the enterprise identifier and a unique serial
number. For items that are serialized within the part, lot, or batch number
within the enterprise identifier, the unique item identifier shall include the
data elements of the enterprise identifier; the original par, lot, or batch
number; and the serial number.

 

Enterprise means the entity (e.g., a manufacturer or vendor) responsible for
assigning unique item identifiers to items.

 

Enterprise identifier means a code that is uniquely assigned to an enterprise by
an issuing agency.

 

Governments unit acquisition cost means

 

(1)          For fixed-price type line, subline, or exhibit line items, the unit
price identified in the contract at the time of delivery;

 

(2)          For cost-type or undefinitized line, subline, or exhibit line
items, the contractors estimated fully burdened unit cost to the Government at
the time of delivery.

 

(3)          For items produced under a time-and-materials contract, the
Contractors estimated fully burdened unit cost to the government at the time of
delivery.

 

Issuing agency means an organization responsible for assigning a non-repeatable
identifier to an enterprise (i.e., Dun & Bradstreets Data universal Numbering
system (DUNS) Number, Uniform Code Council (UCC) / EAN International (EAN)
Company Prefix, or Defense Logistics Information Systems (DLIS) Commercial and
Government Entity (CAGE) Code.

 

Issuing agency code means a code that designates the registration (or
controlling) authority for the enterprise identifier

 

Item means a single hardware article or a single unit formed by a grouping of
subassemblies, components, or constituent parts.

 

Lot or batch number means an identifying number assigned by the enterprise to a
designated group of items, usually referred to as either a lot or a batch, all
of which were manufactured under identical conditions.

 

Machine-readable means an automatic identification technology media, such as bar
codes, contact memory buttons, radio frequency identification, or optical memory
cards.

 

Original part number means a combination of numbers or letters assigned by the
enterprise at item creation to a class of items with the same form, fit,
function and interface.

 

Parent item means the item assembly, intermediate component, or subassembly that
has an embedded item with a unique item identifier or DoD recognized unique
identification equivalent.

 

Serial number within the enterprise identifier means a combination of numbers,
letters, or symbols assigned by the enterprise to an item that provides for the
differentiation of that item from any other like and unlike item and is never
used again within the enterprise.

 

--------------------------------------------------------------------------------


 

Serial number within the part, lot, or batch number means a combination of
numbers or letters assigned by the enterprise to an item that provides for the
differentiation of that item from any other like item within a part, lot, or
batch number assignment.

 

Serialization within the enterprise identifier means each item produced is
assigned a serial number that is unique among all the tangible items produced by
the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier.

 

Serialization within the part, lot, or batch number means each item of a
particular part, lot, or batch number is assigned a unique serial number within
that part, lot, or batch number assignment. The enterprise is responsible for
ensuring unique serialization within the part, lot, or batch number within the
enterprise identifier.

 

Unique item identifier means a set of data elements marked on items that is
globally unique and unambiguous.

 

Unique item identifier type means a designator to indicate which method of
uniquely identifying a part has been used. The current list of accepted unique
item identifier types is maintained at
http://acq.osd.mil/dpap/UID/uid_types.html.

 

(b) The Contractor shall deliver all items under a contract line, subline, or
exhibit line item.

 

(c) DoD unique item identification or DoD recognized unique identification
equivalents.

 

(1) The contractor shall provide DoD unique item identiticaion, or a DoD
recognized unique identification equivalent, for

(i) all delivered items for which the Governments unit acquisition cost is
$5,000 or more; and

(ii) The following items for which the Governments unit acquisition cost is less
than $5,000:

 

Contract Line, Subline, or Exhibit Line Item Number:  -1-

Item Description: -2-

 

(iii) Subassemblies, components, and parts embedded within delivered items,
specified as follows, or in Attachment -3-.

 

(2)The concatenated unique item identifier and the component data elements of
the DoD unique item identification or DoD recognized unique identification
equivalent shall not change over the life of the item.

 

(3) Data syntax and semantics of DoD unique item identification and DoD
recognized unique identification equivalents. The Contractor shall ensure that

 

(i)            The encoded data elements (except issuing agency code) of the
unique item identifier are marked on the item using one of the following three
types of data qualifiers, as determined by the Contractor:

 

(A)  Data Identifiers (DIs) (Format 06) in accordance with ISO/IEC International
Standard 15418, Information Technology EAN/UCC Application Identifiers and ANSI
MH 10 Data identifiers and ANSI MH 10 Data Identifiers and maintenance.

 

(B)   Application Identifiers (AIs) (Format 05), in accordance with ISO/IEC
International Standard 15418, Information Technology EAN/UCC Application
Identifiers and ANSI MH 10 Data identifiers and ANSI MH 10 Data Identifiers and
maintenance.

 

--------------------------------------------------------------------------------


 

(C)   Text Element Identifiers (TEIs), in accordance with the DoD collaborative
solution DD format for use until the solution is approved by ISO/IEC JTC1 SC 31.
The DD format is described in Appendix D of the the DoD Guide to Uniquely
Identifying Items, available at http://www.acq.osd.mil/dpap/UID/guides.htm; and

 

(ii)           The encoded data elements of the unique item identifier conform
to ISO/IEC Internationl Standard 15434, Information Technology Syntax for High
Capacity Automatic Data Capture Media.

 

(4) DoD unique item identification and DoD recognized unique identification
equivalents.

 

(i) The Contractor shall

 

(A) Determine whether to serialize within the enterprise identifier or serialize
within the part, lot, or batch number; and

 

(B) Place the data elements of the unique item identifier (enterprise
identifier; serial number; and for (c)(1) of this clause, base on the criteria
provided in the version of MIL-STD-130, Identification marking of U.S. Military
Property, cited in the contract
Schedule.

 

(ii) The issuing agency code

 

(A) Shall not be placed on the item; and

 

(B) Shall be derived from the data qualifier for the enterprise identifier.

 

(d) For each item that requires unique item identification under paragraph
(c)(1)(i) or (ii) of this clause, in addition to the information provided as
part of the Material Inspection and Receiving Report specified elsewhere in this
contract, the Contractor shall report at the time of delivery, either as part
of, or associated with, the Material Inspection and Receiving Report, the
following information:

 

(1) Concatenated unique item identifier; or DoD recognized unique identification
equivalent.

 

(2) Unique item identifier type.

 

(3) Issuing agency code (if concatenated unique item identifier is used).

 

(4) Enterprise identifier (if concatenated unique item identifier is used).

 

(5) Original part number.

 

( 6) Lot or batch number.

 

(7) Current part number (if not the same as the original part number).

 

(8) Current part number effective date.

 

(9) Serial number.

 

(10) Governments unit acquisition cost.

 

(e) For embedded DoD serially managed subassemblies, components, and parts that
require unique item identification under paragraph (c)(1)(iii) of this clause,
the Contractor shall report at the time of delivery,

 

--------------------------------------------------------------------------------


 

either as part of, or associated with the material Inspection and Receiving
Report specifiec elsewhere in this contract, the following information:

 

(1) Concatenated unique item identifier or DoD recognized unique identification
equivalent of the parent item delivered under a contract line, subline, or
exhibit line item that contains the embedded subassembly, component, or part.

 

(2) Concatenated unique item identifier or DoD recognized unique identification
equivalent of the embedded subassembly, component, or part.

 

(3) Unique item identifier type. **

 

(4) Issuing agency code (if concatenated unique item identifier is used). **

 

(5) Enterprise identifier (if concatenated unique item identifier is used). **

 

(6) Original part number. **

 

(7) Lot or batch number. **

 

(8) Current part number (if not the same as the original part number).**

 

(9) Current part number effective date. **

 

(10) Serial number. **

 

(11) Unit of measure.

 

(12) Description.

 

--------------------------------------------------------------------------------

** Once per item

 

(f) The contractor shall submit the information required by paragraphs (d) and
(e) of this clause in accordance with the data submission procedures at
http://www.acq.osd.mil/dpap/UID/DataSubmission.htm

 

(g) Subcontracts. If paragraph (c)(1) of this clause applies, the Contractor
shall include this clause, including this paragraph (g) in all subcontracts
issued under this contract.

 

[End of Clause]

 

12

 

252.212-7001

 

CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR EXECUTIVE ORDERS
APPLICABLE TO DEFENSE ACQUISITIONS OF COMMERCIAL ITEMS

 

DEC/2005

 

(a) The Contractor agrees to comply with the following Federal Acquisition
Regulation (FAR) clause which, if checked, is included in this contract by
reference to implement a provision of law applicable to acquisitions of
commercial items or components.

 

ý 52.203-3  Gratuities (APR 1984) (10 U.S.C. 2207)

 

--------------------------------------------------------------------------------


 

(b) The Contractor agrees to comply with any clause that is checked on the
following list of Defense FAR Supplement clauses which, if checked, is included
in this contract by reference to implement provisions of law or Executive orders
applicable to acquisitions of commercial items or components.

 

ý 252.205-7000  Provision of Information to Cooperative Agreement Holders (DEC
1991) (10 U.S.C. 2416).

 

ý 252.219-7003  Small, Small Disadvantaged and Women-Owned Small Business
Subcontracting Plan (DoD Contracts) (APR 1996) (15 U.S.C. 637).

 

o 252.219-7004  Small, Small Disadvantaged and Women-Owned Small Business
Subcontracting Plan (Test Program) (JUN 1997) (15 U.S.C. 637 note).

 

o 252.225-7001 Buy American Act and Balance of Payments Program (JUN 2005) (41
U.S.C. l0a-l0d, E.O. 10582).

 

ý 252.225-7012 Preference for Certain Domestic Commodities (JUN 2004) (10 U.S.C.
2533a).

 

ý 252.225-7014 Preference for Domestic Specialty Metals (JUN 2005) (10 U.S.C.
2533a).

 

ý 252.225-7015 Restriction on Acquisition of Hand or Measuring Tools (JUN 2005)
(10 U.S.C. 2533a).

 

ý 252.225-7016  Restriction on Acquisition of Ball and Roller Bearings (JUN
2005) ( o Alternate I) (APR 2003) (10 U.S.C. 2534 and Section 8099 of Pub. L.
104-61 and similar sections in subsequent DoD appropriations acts).

 

ý 252.225-7021  Trade Agreements (DEC 2005) (19 U.S.C. 2501-2518 and 19 U.S.C.
3301 note).

 

o 252.225-7027  Restriction on Contingent Fees for Foreign Military Sales (APR
2003) (22 U.S.C. 2779).

 

o 252.225-7028  Exclusionary Policies and Practices of Foreign Governments (APR
2003) (22 U.S.C. 2755).

 

o 252.225-7036  Buy American Act—Free Trade Agreements—Balance of Payments
Program (JUN 2005) ( o Alternate I) (JAN 2005) (41 U.S.C. l0a-l0d and 19 U.S.C.
3301 note).

 

o 252.225-7038  Restriction on Acquisition of Air Circuit Breakers (JUN 2005)
(10 U.S.C. 2534(a)(3)).

 

ý 252.226-7001  Utilization of Indian Organizations, Indian-Owned Economic
Enterprises, and Native Hawaiian Small Business Concerns (SEP 2004)
(Section 8021 of Pub. L. 107-248 and similar sections in subsequent DoD
appropriations acts).

 

ý 252.227-7015 Technical Data—Commercial Items (NOV 1995) (10 U.S.C. 2320).

 

ý 252.227-7037 Validation of Restrictive Markings on Technical Data (SEP 1999)
(10 U.S.C. 2321).

 

ý 252.232-7003 Electronic Submission of Payment Requests (JAN 2004) (10 U.S.C.
2227).

 

o 252.237-7019 Training for Contractor Personnel Interacting with Detainees (SEP
2005) (Section 1092 of Pub.L.
108-375).

 

--------------------------------------------------------------------------------


 

ý 252.243-7002 Requests for Equitable Adjustment (MAR 1998) (10 U.S.C. 2410).

 

o 252.247-7023  Transportation of Supplies by Sea (MAY 2002) ( o Alternate I)
(MAR 2000) ( o Alternate II) (MAR 2000) ( o Alternate III) (MAY 2002) (10 U.S.C.
2631).

 

o 252.247-7024  Notification of Transportation of Supplies by Sea (MAR 2000) (10
D.S.C. 2631).

 

(c) In addition to the clauses listed in paragraph (e) of the Contract Terms and
Conditions Required to Implement Statutes or Executive Orders—Commercial Items
clause of this contract (FAR 52.212-5), the Contractor shall include the terms
of the following clauses, if applicable, in subcontracts for commercial items or
commercial components, awarded at any tier under this contract:

 

ý 252.225-7014 Preference for Domestic Specialty Metals, Alternate I (APR 2003)
(10 U.S.C. 2533a).

 

o 252.237-7019 Training for Contractor Personnel Interacting with Detainees (SEP
2005) (Section 1092 of Pub. L.
108-3.75).

 

252.247-7023 Transportation of Supplies by Sea (MAY 2002) (10 U.S.C. 2631).

 

252.247-7024 Notification of Transportation of Supplies by Sea (MAR 2000) (10
U.S.C. 2631).

 

[End of Clause]

 

13

 

52.204-7

 

CENTRAL CONTRACTOR REGISTRATION

 

OCT/2003

 

(a) Definitions. As used in this clause—

 

“Central Contractor Registration (CCR) database” means the primary Government
repository for contractor information required for the conduct of business with
the Government.

 

“Commercial and Government Entity (CAGE) code” means-

 

(1) A code assigned by the Defense Logistics Information Service (DLIS) to
identify a commercial or Government entity; or

 

(2) A code assigned by a member of the North Atlantic Treaty Organization that
DLIS records and maintains in the CAGE master file. This type of code is known
as an “NCAGE code.”

 

“Data Universal Numbering System (DUNS) number” means the 9-digit number
assigned by Dun and Bradstreet, Inc. (D&B) to identify unique business entities.

 

“Data Universal Numbering System +4 (DUNS+4) number” means the DUNS number
assigned by D&B plus a 4-character suffix that may be assigned by a business
concern. (D&B has no affiliation with this 4-character suffix.) This 4-character
suffix may be assigned at the discretion of the business concern to establish
additional CCR records for identifying alternative Electronic Funds Transfer
(EFT) accounts (see Subpart 32.11 of the Federal Acquisition Regulation) for the
same parent concern.

 

“Registered in the CCR database” means that-

 

(1) The Contractor has entered all mandatory information, including the DUNS
number or the DUNS+4 number, into the CCR database;

 

(2) The Contractor’s CAGE code is in the CCR database; and

 

--------------------------------------------------------------------------------


 

(3) The Government has validated all mandatory data fields and has marked the
records “Active.”

 

(b)

 

(1) By submission of an offer, the offeror acknowledges the requirement that a
prospective awardee shall be registered in the CCR database prior to award,
during performance, and through final payment of any contract, basic agreement,
basic ordering agreement, or blanket purchasing agreement resulting from this
solicitation.

 

(2) The offeror shall enter, in the block with its name and address on the cover
page of its offer, the annotation “DUNS” or “DUNS+4” followed by the DUNS or
DUNS+4 number that identifies the offerors name and address exactly as stated in
the offer. The DUNS number will be used by the Contracting Officer to verify
that the offeror is registered in the CCR database.

 

(c) If the offeror does not have a DUNS number, it should contact Dun and
Bradstreet directly to obtain one.

 

(1) An offeror may obtain a DUNS number-

 

(i) If located within the United States, by calling Dun and Bradstreet at
1-866-705-5711 or via the Internet at http://www.dnb.com/; or

 

(ii) If located outside the United States, by contacting the local Dun and
Bradstreet office.

 

(2) The offeror should be prepared to provide the following information:

 

(i) Company legal business name.

 

(ii) Tradestyle, doing business, or other name by which your entity is commonly
recognized.

 

(iii) Company physical street address, city, state and Zip Code.

 

(iv) Company mailing address, city, state and Zip Code (if separate from
physical).

 

(v) Company telephone number.

 

(vi) Date the company was started.

 

(vii) Number of employees at your location.

 

(viii) Chief executive officer/key manager.

 

(ix) Line of business (industry).

 

(x) Company Headquarters name and address (reporting relationship within your
entity).

 

(d) If the Offeror does not become registered in the CCR database in the time
prescribed by the Contracting Officer, the Contracting Officer will proceed to
award to the next otherwise successful registered Offeror.

 

(e) Processing time, which normally takes 48 hours, should be taken into
consideration when registering. Offerors who are not registered should consider
applying for registration immediately upon receipt of this solicitation.

 

--------------------------------------------------------------------------------


 

(f) The Contractor is responsible for the accuracy and completeness of the data
within the CCR database, and for any liability resulting from the Governments
reliance on inaccurate or incomplete data. To remain registered in the CCR
database after the initial registration, the Contractor is required to review
and update on an annual basis from the date of initial registration or
subsequent updates its information in the CCR database to ensure it is current,
accurate and complete. Updating information in the CCR does not alter the terms
and conditions of this contract and is not a substitute for a properly executed
contractual document.

 

(1)

 

(i) If a Contractor has legally changed its business name, “doing business as”
name, or division name (whichever is shown on the contract), or has transferred
the assets used in performing the contract, but has not completed the necessary
requirements regarding novation and change-of-name agreements in Subpart 42.12,
the Contractor shall provide the responsible Contracting Officer a minimum of
one business days written notification of its intention to:

 

(A) Change the name in the CCR database;

 

(B) Comply with the requirements of Subpart 42.12 of the FAR;

 

(C) Agree in writing to the timeline and procedures specified by the responsible
Contracting Officer. The Contractor must provide with the notification
sufficient documentation to support the legally changed name.

 

(ii) If the Contractor fails to comply with the requirements of paragraph
(g)(1)(i) of this clause, or fails to perform the agreement at paragraph
(g)(1)(i)(C) of this clause, and, in the absence of a properly executed novation
or change-of-name agreement, the CCR information that shows the Contractor to be
other than the Contractor indicated in the contract will be considered to be
incorrect information within the meaning of the “Suspension of Payment”
paragraph of the electronic funds transfer (EFT) clause of this contract.

 

(2) The Contractor shall not change the name or address for EFT payments or
manual payments, as appropriate, in the CCR record to reflect an assignee for
the purpose of assignment of claims (see FAR Subpart 32.8, Assignment of
Claims). Assignees shall be separately registered in the CCR database.
Information provided to the Contractors CCR record that indicates payments,
including those made by EFT, to an ultimate recipient other than that Contractor
will be considered to be incorrect information within the meaning of the
“Suspension of payment” paragraph of the EFT clause of this contract.

 

(g) Offerors and Contractors may obtain information on registration and annual
confirmation requirements via the Internet at http://www.ccr.gov/ or by calling
1-888-227-2423, or 269-961-5757.

 

14

 

52.211-16

 

VARIATION IN QUANTITY

 

APR/1984

 

(a) A variation in the quantity of any item called for by this contract will not
be accepted unless the variation has been caused by conditions of loading,
shipping, or packing, or allowances in manufacturing processes, and then only to
the extent, if any, specified in paragraph (b) below.

 

(b) The permissible variation shall be limited to:

 

ZERO percent increase; and

ZERO percent decrease.

 

This increase or decrease shall apply to THE TOTAL CONTRACTUAL QUANTITY.

 

[End of Clause]

 

--------------------------------------------------------------------------------


 

15

 

52.212-4

 

CONTRACT TERMS AND CONDITIONS—COMMERCIAL ITEMS

 

SEP/2005

 

(a) Inspection/Acceptance. The Contractor shall only tender for acceptance those
items that conform to the requirements of this contract. The Government reserves
the right to inspect or test any supplies or services that have been tendered
for acceptance. The Government may require repair or replacement of
nonconforming supplies or reperformance of nonconforming services at no increase
in contract price. The Government must exercise its post-acceptance rights —

 

(1) Within a reasonable time after the defect was discovered or should have been
discovered; and

 

(2) Before any substantial change occurs in the condition of the item, unless
the change is due to the defect in the item.

 

(b) Assignment. The Contractor or its assignee may assign its rights to receive
payment due as a result of performance of this contract to a bank, trust
company, or other financing institution, including any Federal lending agency in
accordance with the Assignment of Claims Act (31 U.S.C.3727). However, when a
third party makes payment (e.g., use of the Governmentwide commercial purchase
card), the Contractor may not assign its rights to receive payment under this
contract.

 

(c) Changes. Changes in the terms and conditions of this contract may be made
only by written agreement of the parties.

 

(d) Disputes. This contract is subject to the Contract Disputes Act of 1978, as
amended (41 U.S.C. 601-613). Failure of the parties to this contract to reach
agreement on any request for equitable adjustment, claim, appeal or action
arising under or relating to this contract shall be a dispute to be resolved in
accordance with the clause at FAR 52.233-1, Disputes, which is incorporated
herein by reference. The Contractor shall proceed diligently with performance of
this contract, pending final resolution of any dispute arising under the
contract.

 

(e) Definitions. The clause at FAR 52.202-1, Definitions, is incorporated herein
by reference.

 

(f) Excusable delays. The Contractor shall be liable for default unless
nonperformance is caused by an occurrence beyond the reasonable control of the
Contractor and without its fault or negligence such as, acts of God or the
public enemy, acts of the Government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, unusually
severe weather, and delays of common carriers. The Contractor shall notify the
Contracting Officer in writing as soon as it is reasonably possible after the
commencement of any excusable delay, setting forth the full particulars in
connection therewith, shall remedy such occurrence with all reasonable dispatch,
and shall promptly give written notice to the Contracting Officer of-the
cessation of such occurrence.

 

(g) Invoice.

 

(1) The Contractor shall submit an original invoice and three copies (or
electronic invoice, if authorized) to the address designated in the contract to
receive invoices. An invoice must include —

 

(i) Name and address of the Contractor;

 

(ii) Invoice date and number;

 

(iii) Contract number, contract line item number and, if applicable, the order
number;

 

(iv) Description, quantity, unit of measure, unit price and extended price of
the items delivered;

 

--------------------------------------------------------------------------------


 

(v) Shipping number and date of shipment, including the bill of lading number
and weight of shipment if shipped on Government bill of lading;

 

(vi) Terms of any discount for prompt payment offered;

 

(vii) Name and address of official to whom payment is to be sent;

 

(viii) Name, title, and phone number of person to notify in event of defective
invoice; and

 

(ix) Taxpayer Identification Number (TIN). The Contractor shall include its TIN
on the invoice only if required elsewhere in this contract.

 

(x) Electronic funds transfer (EFT) banking information.

 

(A) The Contractor shall include EFT banking information on the invoice only if
required elsewhere in this contract.

 

(B) If EFT banking information is not required to be on the invoice, in order
for the invoice to be a proper invoice, the Contractor shall have submitted
correct EFT banking information in accordance with the applicable solicitation
provision, contract clause (e.g., 52.232-33, Payment by Electronic Funds
Transfer-Central Contractor Registration, or 52.232-34, Payment by Electronic
Funds Transfer-Other Than Central Contractor Registration), or applicable agency
procedures.

 

(C) EFT banking information is not required if the Government waived the
requirement to pay by EFT.

 

(2) Invoices will be handled in accordance with the Prompt Payment Act (31
U.S.C. 3903) and Office of Management and Budget (OMB) prompt payment
regulations at 5 CFR part 1315.

 

(h) Patent indemnity. The Contractor shall indemnify the Government and its
officers, employees and agents against liability, including costs, for actual or
alleged direct or contributory infringement of, or inducement to infringe, any
United States or foreign patent, trademark or copyright, arising out of the
performance of this contract, provided the Contractor is reasonably notified of
such claims and proceedings.

 

(i) Payment. Payment shall be made for items accepted by the Government that
have been delivered to the delivery destinations set forth in this contract. The
Government will make payment in accordance with the Prompt Payment Act (31
U.S.C. 3903) and OMB prompt payment regulations at 5 CFR part 1315. In
connection with any discount offered for early payment, time shall be computed
from the date of the invoice. For the purpose of computing the discount earned,
payment shall be considered to have been made on the date which appears on the
payment check or the specified payment date if an electronic funds transfer
payment is made.

 

(j) Risk of loss. Unless the contract specifically provides otherwise, risk of
loss or damage to the supplies provided under this contract shall remain with
the Contractor until, and shall pass to the Government upon:

 

(1) Delivery of the supplies to a carrier, if transportation is f.o.b. origin;
or

 

(2) Delivery of the supplies to the Government at the destination specified in
the contract, if transportation is f.o.b. destination.

 

(k) Taxes. The contract price includes all applicable Federal, State, and local
taxes and duties.

 

--------------------------------------------------------------------------------


 

(1) Termination for the Government’s convenience. The Government reserves the
right to terminate this contract, or any part hereof, for its sole convenience.
In the event of such termination, the Contractor shall immediately stop all work
hereunder and shall immediately cause any and all of its suppliers and
subcontractors to cease work. Subject to the terms of this contract, the
Contractor shall be paid a percentage of the contract price reflecting the
percentage of the work performed prior to the notice of termination, plus
reasonable charges the Contractor can demonstrate to the satisfaction of the
Government using its standard record keeping system, have resulted from the
termination. The Contractor shall not be required to comply with the cost
accounting standards or contract cost principles for this purpose. This
paragraph does not give the Government any right to audit the Contractor’s
records. The Contractor shall not be paid for any work performed or costs
incurred which reasonably could have been avoided.

 

(m) Termination for cause. The Government may terminate this contract, or any
part hereof, for cause in the event of any default by the Contractor, or if the
Contractor fails to comply with any contract terms and conditions, or fails to
provide the Government, upon request, with adequate assurances of future
performance. In the event of termination for cause, the Government shall not be
liable to the Contractor for any amount for supplies or services not accepted,
and the Contractor shall be liable to the Government for any and all rights and
remedies provided by law. If it is determined that the Government improperly
terminated this contract for default, such termination shall be deemed a
termination for convenience.

 

(n) Title. Unless specified elsewhere in this contract, title to items furnished
under this contract shall pass to the Government upon acceptance, regardless of
when or where the Government takes physical possession.

 

(o) Warranty. The Contractor warrants and implies that the items delivered
hereunder are merchantable and fit for use for the particular purpose described
in this contract.

 

(p) Limitation of liability. Except as otherwise provided by an express
warranty, the Contractor will not be liable to the Government for consequential
damages resulting from any defect or deficiencies in accepted items.

 

(q) Other compliances. The Contractor shall comply with all applicable Federal,
State and local laws, executive orders, rules and regulations applicable to its
performance under this contract.

 

(r) Compliance with laws unique to Government contracts. The Contractor agrees
to comply with 31 U.S.C. 1352 relating to limitations on the use of appropriated
funds to influence certain Federal contracts; 18 U.S.C. 431 relating to
officials not to benefit; 40 U.S.C. 3701, et seq., Contract Work Hours and
Safety Standards Act; 41 U.S.C. 51-58, Anti-Kickback Act of 1986; 41 U.S.C. 265
and 10 U.S.C. 2409 relating to whistleblower protections; 49 U.S.C. 40118, Fly
American; and 41 U.S.C. 423 relating to procurement integrity.

 

(s) Order of precedence. Any inconsistencies in this solicitation or contract
shall be resolved by giving precedence in the following order:

(1) The schedule of supplies/services.

 

(2) The Assignments, Disputes, Payments, Invoice, Other Compliances, and
Compliance with Laws Unique to Government Contracts paragraphs of this clause.

 

(3) The clause at 52.212-5.

 

(4) Addenda to this solicitation or contract, including any license agreements
for computer software.

 

(5) Solicitation provisions if this is a solicitation.

 

(6) Other paragraphs of this clause.

 

--------------------------------------------------------------------------------


 

(7) The Standard Form 1449.

 

(8) Other documents, exhibits, and attachments.

 

(9) The specification.

 

(t) Central Contractor Registration (CCR).

 

(1) Unless exempted by an addendum to this contract, the Contractor is
responsible during performance and through final payment of any contract for the
accuracy and completeness of the data within the CCR database, and for any
liability resulting from the Government’s reliance on inaccurate or incomplete
data. To remain registered in the CCR database after the initial registration,
the Contractor is required to review and update on an annual basis from the date
of initial registration or subsequent updates its information in the CCR
database to ensure it is current, accurate and complete. Updating information in
the CCR does not alter the terms and conditions of this contract and is not a
substitute for a properly executed contractual document.

 

(2)  (i) If a Contractor has legally changed its business name, “doing business
as” name, or division name (whichever is shown on the contract), or has
transferred the assets used in performing the contract, but has not completed
the necessary requirements regarding novation and change-of-name agreements in
FAR subpart 42.12, the Contractor shall provide the responsible Contracting
Officer a minimum of one business day’s written notification of its intention to
(A) change the name in the CCR database; (B) comply with the requirements of
subpart 42.12; and (C) agree in writing to the timeline and procedures specified
by the responsible Contracting Officer.The Contractor must provide with the
notification sufficient documentation to support the legally changed name.

 

(ii) If the Contractor fails to comply with the requirements of paragraph
(t)(2)(i) of this clause, or fails to perform the agreement at paragraph
(t)(2)(i)(C) of this clause, and, in the absence of a properly executed novation
or change-of-name agreement, the CCR information that shows the Contractor to be
other than the Contractor indicated in the contract will be considered to be
incorrect information within the meaning of the “Suspension of Payment”
paragraph of the electronic funds transfer (EFT) clause of this contract.

 

(3) The Contractor shall not change the name or address for EFT payments or
manual payments, as appropriate, in the CCR record to reflect an assignee for
the purpose of assignment of claims (see Subpart 32.8, Assignment of Claims).
Assignees shall be separately registered in the CCR database. Information
provided to the Contractor’s CCR record that indicates payments, including those
made by EFT, to an ultimate recipient other than that Contractor will be
considered to be incorrect information within the meaning of the “Suspension of
payment” paragraph of the EFT clause of this contract.

 

(4) Offerors and Contractors may obtain information on registration and annual
confirmation requirements via the internet at http://www.ccr.gov or by calling
1-888-227-2423 or 269-961-5757.

 

[End of Clause]

 

16

 

52.222-39

 

NOTIFICATION OF EMPLOYEE RIGHTS CONCERNING PAYMENT OF UNION DUES OR FEES

 

DEC/2004

 

(a) Definition. As used in this clause—

 

United States means the 50 States, the District of Columbia, Puerto Rico, the
Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, and
Wake Island.

 

(b) Except as provided in paragraph (e) of this clause, during the term of this
contract, the Contractor shall post a notice, in the form of a poster, informing
employees of their rights concerning union

 

--------------------------------------------------------------------------------


 

membership and payment of union dues and fees, in conspicuous places in and
about all its plants and offices, including all places where notices to
employees are customarily posted. The notice shall include the following
information (except that the information pertaining to National Labor Relations
Board shall not be included in notices posted in the plants or offices of
carriers subject to the Railway Labor Act, as amended (45 U.S.C. 151-188)).

 

Notice to Employees

 

Under Federal law, employees cannot be required to join a union or maintain
membership in a union in order to retain their jobs.  Under certain conditions,
the law permits a union and an employer to enter into a union-security agreement
requiring employees to pay uniform periodic dues and initiation fees.  However,
employees who are not union members can object to the use of thier payments for
certain purposes and can only be required to pay their share of union costs
relating to collective bargaining, contract administration, and grievance
adjustment.

 

If you do not want to pay that portion of dues or fees used to support
activities not related to collective bargaining, contract administration, or
grievance adjustment, you are entitled to an appropriate reduction in your
payment. If you believe that you have been required to pay dues or fees used in
part to support activities not related to collective bargaining, contract
administration, or grievance adjustment, you may be entitled to a refund and to
an appropriate reduction in future payments.

 

For further information concerning your rights, you may wish to contact the
National Labor Relations Board (NLRB} either at one of its Regional offices or
at the following address or toll free number:

 

National Labor Relations Board

Division of Information

1099 14th Street, N.W.

Washington, DC 20570

1-866-667-6572

1-866-316-6572 (TTY)

 

To locate the nearest NLRB office, see NLRB’s website at http://www.nlrb.gov.

 

(c) The Contractor shall comply with all provisions of Executive Order 13201 of
February 17, 2001, and related implementing regulations at 29 CFR part 470, and
orders of the Secretary of Labor.

 

(d) In the event that the Contractor does not comply with any of the
requirements set forth in paragraphs (b), (c), or (g), the Secretary may direct
that this contract be cancelled, terminated, or suspended in whole or in part,
and declare the Contractor ineligible for further Government contracts in
accordance with procedures at 29 CFR part 470, Subpart B—Compliance Evaluations,
Complaint Investigations and Enforcement Procedures. Such other sanctions or
remedies may be imposed as are provided by 29 CFR part 470, which implements
Executive Order 13201, or as are otherwise provided by law.

 

(e) The requirement to post the employee notice in paragraph (b) does not apply
to—

 

(1) Contractors and subcontractors that employ fewer than 15 persons;

 

(2) Contractor establishments or construction work sites where no union has been
formally recognized by the Contractor or certified as the exclusive bargaining
representative of the Contractor’s employees;

 

(3) Contractor establishments or construction work sites located in a
jurisdiction named in the definition of the United States in which the law of
that jurisdiction forbids enforcement of union-security agreements;

 

--------------------------------------------------------------------------------


 

(4) Contractor facilities where upon the written request of the Contractor, the
Department of Labor Deputy Assistant Secretary for Labor-Management Programs has
waived the posting requirements with respect to any of the Contractor’s
facilities if the Deputy Assistant Secretary finds that the Contractor has
demonstrated that—

 

(i) The facility is in all respects separate and distinct from activities of the
Contractor related to the performance of a contract; and

 

(ii) Such a waiver will not interfere with or impede the effectuation of the
Executive order; or

 

(5) Work outside the United States that does not involve the recruitment or
employment of workers within the United States.

 

(f) The Department of Labor publishes the official employee notice in two
variations; one for contractors covered by the Railway Labor Act and a second
for all other contractors. The Contractor shall—

(1) Obtain the required employee notice poster from the Division of
Interpretations and Standards, Office of
Labor-Management Standards, U.S. Department of Labor, 200 Constitution Avenue,
NW, Room N-5605, Washington, DC 20210, or from any field office of the
Department’s Office of Labor-Management Standards or Office of Federal Contract
Compliance Programs;

 

(2) Download a copy of the poster from the Office of Labor-Management Standards
website at http://www.olms.dol.gov; or

 

(3) Reproduce and use exact duplicate copies of the Department of Labor’s
official poster.

 

(g) The Contractor shall include the substance of this clause in every
subcontract or purchase order that exceeds the simplified acquisition threshold,
entered into in connection with this contract, unless exempted by the Department
of Labor Deputy Assistant Secretary for Labor-Management Programs on account of
special circumstances in the national interest under authority of 29 CFR 470.3
(c). For indefinite quantity subcontracts, the Contractor shall include the
substance of this clause if the value of orders in any calendar year of the
subcontract is expected to exceed the simplified acquisition threshold. Pursuant
to 29 CFR part 470, Subpart B—Compliance Evaluations, Complaint Investigations
and Enforcement Procedures, the Secretary of Labor may direct the Contractor to
take such action in the enforcement of these regulations, including the
imposition of sanctions for noncompliance with respect to any such subcontract
or purchase order. If the Contractor becomes involved in litigation with a
subcontractor or vendor, or is threatened with such involvement, as a result of
such direction, the Contractor may request the United States, through the
Secretary of Labor, to enter into such litigation to protect the interests of
the United States.

 

[End of clause]

 

17

 

52.223-11

 

OZONE-DEPLETING SUBSTANCES

 

MAY/2001

 

(a)  Definition.  Ozone-depleting substance, as used in this clause, means any
substance the Environmental Protection Agency designates in 40 CFR part 82 as –

 

(1)  Class I, including, but not limited to, chlorofluorocarbons, halons, carbon
tetrachloride, and methyl chloroform; or

 

(2) Class II, including but not limited to, hydrochlorofluorocarbons

 

(b)  The Contractor shall label products which contain or are manufactured with
ozone-depleting substances in the manner and to the extent required by 42 U.S.C.
7671j(b), (c), and (d) and 40 CFR Part 82, Subpart E, as follows:

 

--------------------------------------------------------------------------------


 

WARNING:

Contains (or manufactured with, if applicable)                          *
                        , a substance(s) which harm(s) public health and
environment by destroying ozone in the upper atmosphere.

 

--------------------------------------------------------------------------------

*The Contractor shall insert the name of the substance(s).

 

18

 

252.246-7000

 

MATERIAL INSPECTION AND RECEIVING REPORT

 

MAR/2003

 

(a) At the time of each delivery of supplies or services under this contract,
the Contractor shall prepare and furnish to the Government a material inspection
and receiving report in the manner and to the extent required by Appendix F,
Material Inspection and Receiving Report, of the Defense FAR Supplement.

(b) Contractor submission of the material inspection and receiving information
required by Appendix F of the Defense FAR Supplement by using the Wide Area
WorkFlow-Receipt and Acceptance (WAWF-RA) electronic form (see paragraph
(b)(1) of the clause at 252.232-7003} fulfills the requirement for a material
inspection and receiving report (DD Form 250).

 

(End of clause)

 

19

 

52.204-4005
(TACOM)

 

REQUIRED USE OF ELECTRONIC CONTRACTING

 

JUN/2004

 

(a) All contract awards, modifications and delivery orders issued by TACOM will
be issued electronically.  The contractor has the option to receive these
actions either via the Worldwide Web (WWW) or Electronic Data Interchange
(EDI).  Many provisions/clauses that appear “by reference”, meaning only clause
titles and regulation site are listed; their full texts can be found at the
website http://farsite.hill.af.mil/

 

(b) In order to be eligible to receive an award under this solicitation, the
successful offeror must be registered with the Department of Defense (DOD)
Central Contractor Registration (CCR).  The CCR registration process may be done
electronically at the World Wide Web (WWW) site: http://www.ccr.gov/.  (In order
to be registered to use EDI, you must use the long form for registration.
Certification information, including information on the EDI 838 TPP, must be
furnished to the Contracting Officer within 60 calendar days after contract
award to complete networking requirements within the Government.)

 

(c) Worldwide Web Distribution.  The contractor will receive an electronic
Notice of the Award, Modification, or Delivery Order via e-mail.  If you choose
the WWW option, you must download the file from the appropriate TACOM webpage:

 

Warren: http://contracting.tacom.army.mil/awards_official.htm

Rock Island: http://aais.ria.army.mil/AAIS/AWDINFO/index.htm

Picatinny: http://procnet.pica.army.mil/Contracts/Index.htm

Red River Army Depot: http://www.redriver.army.mil/contracting/Awards

Anniston Army Depot: http://www.anadprocnet.army.mil

 

(d) Electronic Data Interchange.  If you choose to receive contract awards,
modifications and delivery orders through EDI, they will be delivered
electronically via the Federal Acquisition Network (FACNET).  Federal Standard
Version 3050 of Standard X12 from the American National Standards Institute
(ANSI) will be used as the format for these electronic transactions.

 

(1)  You must complete the EDI 838 Trading Partner Profile, and must agree
(i) to subcontract with a DoD certified VAN or Value Added Service (VAS)
provider, or (ii) to become DoD certified as a Value Added Network (VAN).  The
EDI 838 Training Partner Profile is contained in the basic CCR registration form
and includes portions of the registration form which are titled “Optional”.

 

--------------------------------------------------------------------------------


 

(2)  You must select a VAN from the official DoD approved list.  DoD Certified
VANs are listed at http://www.acq.osd.mil/ec/ecip/index.htm.  If your VAN is
later removed from the official list, or if you voluntarily drop your initially
selected VAN, then you must switch to a VAN that remains on the official DoD
approved list.  You must maintain an active account on a DoD approved VAN for
the entire duration of the contract, beginning no later than the 60th day after
award.

 

(e) Unless otherwise specified elsewhere in the contract, all data items you are
required to provide under this contract must be submitted electronically. 
Acceptable formats include:

 

(1) Microsoft* 2002 Office Products (TACOM can currently read Office 2002* and
lower.): Word, Excel, Powerpoint, or Access

 

(2) 100 or 250 MEGABYTE ZIP*-DISK, 3 1/2 INCH DISK, or 650 MEGABYTE CD ROM

 

(3) E-MAIL (Maximum size of each e-mail message is be three and one-half (3.5)
megabytes).

 

(4) Other electronic formats.  Before submitting your data in any other
electronic format, please e-mail the buyer identified on the face of the
contract, with e-mail copy-furnished to amsta-idq@tacom.army.mil, to obtain a
decision as to the format’s acceptability.  This e-mail must be received by the
buyer not later than ten calendar days before the required data submission date.

 

NOTE:  The above formats may be submitted in compressed form using
self-extracting files.

 

(f) Additional information can be obtained by sending a message to:
acqcenweb@tacom.army.mil or by calling (586) 574-7059.

 

[End of Clause]

 

20

 

52.204-4009
(TACOM)

 

MANDATORY USE OF CONTRACTOR TO GOVERNMENT ELECTRONIC COMMUNICATION

 

MAR/2005

 

(a) All references in the contract to the submission of written documentation
shall mean electronic submission.  All electronic submissions shall be in the
formats and media described in the website:
http://contracting.tacom.army.mil/ebidnotice.htm

 

(b) This shall include all written unclassified communications between the
Government and the Contractor except contract awards and contract modifications
which shall be posted on the internet. Return receipt shall be used if a
commercial application is available. Classified information shall be handled in
full accordance with the appropriate security requirements.

 

(c) In order to be contractually binding, all Government communications
requiring a Contracting Officer signature must be sent from the Contracting
Officer’s e-mail address.  The Contractor shall designate the personnel with
signature authority who can contractually bind the contractor.  All binding
contractor communication shall be sent from this contractor e-mail address(es).

 

(d) Upon award, the Contractor shall provide the Contracting Officer with a list
of e-mail addresses for all administrative and technical personnel assigned to
this contract.

 

(e) Unless exempted by the Procuring Contracting Officer in writing, all
unclassified written communication after contract award shall be transmitted
electronically.

 

[End of Clause]

 

21

 

52.223-4000
(TACOM)

 

ENVIRONMENTAL, SAFETY, AND ENERGY STANDARDS AND REGULATIONS

 

SEP/1978

 

--------------------------------------------------------------------------------


 

(a) The contract price includes Contractor compliance with all federal vehicle
emission, fuel economy, safety, and noise requirements and standards,
hereinafter referred to as requirements, affecting the supplies to be delivered
under this contract which, as of the time of bid opening in the case of sealed
bidding, or as of the time for receipt of Best and Final Offers (BAFOs) in the
case of a negotiated solicitation, were in effect or scheduled to become
effective during the term of this contract.

 

(b) In the event any of these requirements are subsequently changed (i.e.,
altered, rescinded or postponed) and such changes have not been otherwise
provided for prior to the award of this contract, and compliance is mandatory
upon the Contractor, and such changes cause an increase or decrease in the cost
of, or time required to perform the contract, Contractor compliance with these
changes shall be subject to equitable adjustment.

 

(c) If any of these requirements are changed as described above, but compliance
is optional on the part of the Contractor, the Contractor shall promptly notify
the Government in writing and the Procuring Contracting Officer (PCO) shall have
the right to decide whether the supplies yet to be accepted and delivered to the
Government shall incorporate the optional changes.  After receipt of this
written notice the PCO shall provide timely written advice to the Contractor of
the Government’s decision and, if applicable, the effective data of such
change(s).  If the PCO’s election constitutes a change which causes an increase
or decrease in the cost of, or time required to perform this contract,
Contractor compliance therewith shall be subject to equitable adjustment.

 

* * *

 

22

 

52.246-4005 (TACOM)

 

INSPECTION AND ACCEPTANCE POINTS: ORIGIN

 

FEB/1995

 

The Government’s inspection and acceptance of the supplies offered under this
order shall take place at ORIGIN.  Offerer must specify below the exact name and
address of his facility, or his subcontractor’s facility, where supplies to be
furnished under this order will be available for origin inspection

 

Contractor’s Plant:

 

 

 

 

(Name and Address)

 

 

Subcontractor’s Plant:

 

 

 

 

(Name and Address)

 

[End of Clause]

 

23

 

52.246-4026 (TACOM}

 

LOCAL ADDRESS FOR DD FORM 250

 

MAR/2005

 

(a) The contractor must provide a copy of each Material Inspection and Receiving
Report (DD 250) pertaining to this contract, to the addresses given below, using
either of the following methods:

 

(1) Our first preference is for you to use electronic mail (e-mail), using the
following e-mail address: DD250@tacom.army.mil

If Wide Area Workflow (WAWF) is used, the .pdf format version of the Material
Inspection and Receiving Report from WAWF will be submitted.

 

(2) Our second preference is for you to use data facsimile (datafax)
transmission, using this fax number:  (586) 574-7788 and use “DD250 mailbox” in
the “to:” block of your fax cover or header sheet.

 

In either method, do not mix DD250s from more than one contract in a single
transmmission.  That is, you may submit multiple DD250s in a single
transmission, but they must all be against the same contract.

 

--------------------------------------------------------------------------------


 

(b) These copies meet the requirements for the Purchasing Office copy and the
Army Inventory Control Manager copy listed in tables 1 and 2 of DFARS Appendix
F.

 

(c) The DD250 form may be found, in three different formats, on the World Wide
Web at
http://www.dtic.mil/whs/directives/infomgt/forms/forminfo/forminfopage2126.html

 

[End of Clause]

 

24

 

52.246-4028
(TACOM)

 

INSPECTION POINT: ORIGIN

 

FEB/1994

 

We will inspect the supplies as described elsewhere in this
solicitation/contract before acceptance.   Fill-in the location, contractor’s or
subcontractor’s plant, where origin inspection will occur.

 

CONTRACTOR’S PLANT:

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

(City)

(County)

(State)

(Zip)

 

 

 

 

 

 

SUBCONTRACTOR’S PLANT:

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

(City)

(County)

(State)

(Zip)

 

[End of Clause]

 

25

 

52.247-4005
(TACOM)

 

SHIPMENT OF SUPPLIES AND DETENTION OF CARRIER’S EQUIPMENT

 

AUG/2003

 

(a) Unless otherwise directed, shipment items under this contract in following
order of priority:

 

(1)  Government/Commercial Bills of Lading or US Postal Service;

 

(2)   Prepaid Commercial Bill(s) of Lading with transportation charges entered
as a separate item on the invoice; or

 

(3)   As otherwise instructed when the contract prohibits use of Government
funds for transportation costs.

 

(b) The Contractor will request:

 

(1)   Government Bills of Lading and

 

(2)   Routing and other instructions, including Defense Transportation
Regulation (DTR), DOD Regulation 4500.9-R-Part 2 Cargo Movement, as to the
methods of shipment to be followed by the Contractor, or

 

(c)   The Contractor and subcontractor(s) must allow prompt and convenient
access of carrier’s equipment to loading docks or platforms where the contract
items supplies will be loaded. Any charges for detention of carrier’s equipment
shall be for the account of the Contractor, except when the detention is
required or caused by the Government.

 

--------------------------------------------------------------------------------


 

[End of Clause]

 

25

 

52.247-4016
(TACOM)

 

HEAT TREATMENT AND MARKING OF WOOD PACKAGING MATERIALS

 

AUG/2005

 

Boxes/pallets and any wood used as inner packaging made of non-manufactured wool
shall be heat-treated. All non-manufactured wood used in packaging shall be heat
treated to a core temperature of 56 degrees Celsius for a minimum of 30 minutes.
The box/pallet manufacturer and the manufacturer of wood used as inner packaging
shall be affiliated with an inspection agency accredited by the board of review
of the American Lumber Standard Committee. The box/pallet manufacturer and the
manufacturer of wood used as inner packaging shall ensure traceability to the
original source of heat treatment.

 

Marking. Each box/pallet shall be marked to show the conformance to the
International Plant Protection Convention Standard. The quality mark shall be
placed on both ends of the outer packaging, between the end cleats or end
battens; on two sides of the pallet. Foreign manufacturers shall have the heat
treatment of non-manufactured wood products verified in accordance with their
National Plant Protection Organization’s compliance program. In addition, wood
used as dunnage for blocking and bracing shall be ordered with ALSC certified
marking for dunnage or the markings may be applied locally at two foot
intervals.

 

[End of Clause]

 

LIST OF ATTACHMENTS

 

List of

 

 

 

 

 

Number

 

 

 

Addenda

 

Title

 

Date

 

of Pages

 

Transmitted By

 

Attachment 001

 

AUTHORIZED STOCKAGE LIST (ASL)

 

 

 

007

 

 

 

 

--------------------------------------------------------------------------------